Citation Nr: 0409964	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of $240.00 for VA educational benefits is 
valid.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



REMAND

The veteran in this action is challenging the validity of $240.00 
overpayment of VA educational assistance benefits.  

A review of the record reflects an Enrollment Certification Form 
from the University of Oklahoma for the period from January 13, 
2003 to May 9, 2003.  The form certifies 12 credit hours and 
tuition and fees of $1,208.34.  A separate Enrollment 
Certification Form from the University of Oklahoma for the period 
from June 2, 2003 to July 28, 2003 certifies 8 credit hours.  The 
University of Oklahoma subsequently provided the RO with an 
Adjustment Change in Student Status Certification showing a 
reduction in credit hours on the first day of the June 2, 2003 
term.  At that time, the University of Oklahoma certified 3 credit 
hours for the period from June 2, 2003 to July 28, 2003.  

In April 2003, the RO received a statement from the veteran 
expressing disagreement with a March 31, 2003 letter from the RO 
stating that his education assistance had been changed resulting 
in an overpayment of $240.00.  A copy of the March 31, 2003 RO 
letter has not been associated with the claims file.  

An undated letter from the RO to the veteran states that the 
veteran's debt was created when he was paid for 8 credit hours of 
training from January 13, 2003 to February 28, 2003, at a rate of 
$495.83 per month for a total of $735.73.  The RO stated that the 
veteran's school recertified the same term from 8 hours to 3 hours 
at $309.83 per month for a total of $495.73, resulting in an 
overpayment of $240.00.  However, a review of the record reflects 
that these facts as stated in the RO letter are incorrect.  The 
veteran's school did not recertify the term from January 13, 2003 
to February 28, 2003; the school recertified the term from June 2, 
2003 to July 28, 2003.  Thus, the rationale in this letter for the 
validity of the $240.00 overpayment is based on an incorrect 
statement of the facts.  

In a July 2003 Statement of the Case, the RO again found the 
overpayment to be valid and cited 38 C.F.R. § 21.7139.  In this 
document, the RO stated that the veteran had been overpaid for the 
term beginning January 13, 2003.  The RO stated that the veteran 
had been paid a monthly rate of $1050.00 per month, which was in 
error because he was still on active duty and only entitled to 
tuition and fees.  The Statement of the Case makes no reference to 
the undated RO letter expressing a different rationale for the 
veteran's overpayment.  Furthermore, the Board notes that 38 
C.F.R. § 21.7139 does not appear to be applicable to the veteran's 
circumstances in this case.  

Thus, in order to ensure full compliance with all applicable due 
process requirements, the Board concludes that a remand of this 
matter is necessary to provide the RO an opportunity to address 
the discrepancy between the undated (and apparently incorrect) RO 
letter to the veteran and the Statement of the Case, and to 
provide the veteran with the applicable law and regulations used 
in deciding his claim.

Accordingly, this matter is REMANDED to the RO for the following 
action:

1.  If available, a copy of the March 31, 2003 RO letter to the 
veteran notifying him of an overpayment in the amount $240.00 in 
VA educational assistance benefits should be associated with the 
claims file.

2.  The RO should review the claims file and attempt to resolve 
any discrepancy between the undated RO letter to the veteran 
(which appears to contain incorrect information regarding a 
reduction in credit hours for the term beginning January 13, 2003) 
and the July 2003 Statement of the Case as these documents provide 
different rationales for the validity of an overpayment of $240.00 
in VA educational assistance benefits.  

3.  After the action requested above has been completed to the 
extent possible, the RO should again review the record.  If any 
benefit sought on appeal, for which a notice of disagreement has 
been filed, remains denied, the veteran and his representative, if 
any, should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  The RO is requested to 
cite all relevant and applicable law and regulations used in 
deciding the veteran's case.

Thereafter, subject to current appellate procedures, this case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
ensure compliance with all due process requirements, and the Board 
intimates no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





